[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
RE: MOTION FOR SUMMARY JUDGMENT
The defendant's motion for summary judgment is denied.
The defendants withdrew their motion as it relates to the second count alleging fraudulent misrepresentation.
As to the first count alleging breach of contract, there are issues of fact sufficiently in dispute, i.e., the intent of the parties as to the location of the property line. As the plaintiffs point out, this is not an action directed to changing the terms of the contract, but to determine if the parties contracted to convey a particular piece of property and, if they did, was that property conveyed. Richard v. A.Waldman  Sons, Inc., 155 Conn. 343 (1967). CT Page 2702
These are not issues to be resolved by summary judgment.
Klaczak, J.